Name: COMMISSION REGULATION (EEC) No 2779/93 of 8 October 1993 amending Regulation (EEC) No 3653/85 laying down detailed rules for implementing the import system applicable to certain third countries for sheepmeat and goatmeat as from 1986
 Type: Regulation
 Subject Matter: trade policy;  animal product;  cooperation policy;  European construction
 Date Published: nan

 No L 252/10 Official Journal of the European Communities 9. 10 . 93 COMMISSION REGULATION (EEC) No 2779/93 of 8 October 1993 amending Regulation (EEC) No 3653/85 laying down detailed rules for implementing the import system applicable to certain third countries for sheepmeat and goatmeat as from 1986 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3643/85 of 19 December 1985 concerning the import system applicable to certain third countries in the sheepmeat and goatmeat sector as from 1986 0, as last amended by Regulation (EEC) No 3890/92 (2), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 3653/85 (3), as last amended by Regulation (EEC) No 1 645/89 (4), lays down detailed rules for implementing the import system introduced by Regulation (EEC) No 3643/85 ; Whereas in view of the completion of the Single Market in the Community no restrictive provisions should be applied to the destination of these imports ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (4) of Regulation (EEC) No 3653/85 is hereby deleted. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 348, 24. 12. 1985, p. 2. 0 OJ No L 391 , 31 . 12. 1992, p. 51 . 0 OJ No L 348, 24. 12. 1985, p. 21 . (4) OJ No L 162, 13 . 6. 1989, p. 21 .